                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

JULIUS C. CLARK WILLIS #726262,

                Plaintiff,
                                                   File no: 2:17-CV-131
v.
                                                   HON. ROBERT J. JONKER
STEVE ADAMSON,

                Defendant.
                                     /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on September 24, 2019 (ECF No. 47).           The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 47) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant Adamson’s motion for summary judgment

is DENIED.




Date:   October 16, 2019                   /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE
